Title: [undated diary entry]
From: Washington, George
To: 

Killd a Wether which waid alive— 
               
                  being a middlesized one
                  103 lbs. Gross
               
             
               
                  When dressd
                  60 lbs. nett a 3d.
                  0.15.0
               
               
                  
                   5½ Tallow 7½
                  3.5
               
               
                  
                   3 Wool 15
                  3.9
               
               
                  
                    Skin
                  1.3
               
               
                  
                  
                  £1. 3.5
               
             Note—the above at a low estimate, appears to be no more than the worth of a fat Wether—it being imagind, that they woud average the above weight and 3d. pr. lb. is a low price at this Season of the year.